Prospectus RPMGX May 1, 2011 T. Rowe Price Mid-Cap Growth Fund A stock fund seeking long-term capital appreciation by investing in medium-sized growth companies. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Mid-Cap Growth Fund 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 12 Transaction Procedures and Special Requirements 18 Account Maintenance and Small Account Fees 21 3 More About the Fund Organization and Management 23 More Information About the Fund and Its Investment Risks 25 Investment Policies and Practices 28 Disclosure of Fund Portfolio Information 34 Financial Highlights 35 4 Investing with T. Rowe Price Account Requirements and Transaction Information 37 Opening a New Account 38 Purchasing Additional Shares 41 Exchanging and Redeeming Shares 42 Rights Reserved by the Funds 44 Information About Your Services 45 T. Rowe Price Brokerage 47 Investment Information 47 T. Rowe Price Privacy Policy 47 SUMMARY Investment Objective The fund seeks to provide long-term capital appreciation by investing in mid-cap stocks with potential for above-average earnings growth. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee NONE Maximum account fee $10a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.65% Distribution and service (12b-1) fees 0.00% Other expenses 0.15% Total annual fund operating expenses 0.80% a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
